—In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (DiNoto, J.), dated October 22, 1992, as granted the motion by Silvio and Jean Pollero for leave to intervene.
Ordered that the order is reversed insofar as appealed from, with costs, and the motion to intervene is denied.
The Supreme Court erred in granting the Polleros’ motion to intervene. This Court has repeatedly held that such a motion should not be granted when, as here, it is not accompanied by pleadings as required by CPLR 1014 (see, Matter of Colonial Sand & Stone Co. v Flacke, 75 AD2d 894, 895; Mohawk Maintenance Co. v Drake, 29 AD2d 689; Matter of Carriage Hill v Lane, 20 AD2d 914; see also, Rozewicz v Ciminelli, 116 AD2d 990). The interests, if any, of the intervenors can be resolved in the two pending actions brought by them for the purpose of determining their interests. Bracken, J. P., Copertino, Joy and Altman, JJ., concur.